DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Response to Amendment
	Claims 1-12 are pending.
	Claims 13-20 are withdrawn.
	In view of the amendment, filed on 10/30/2020, the following rejections are withdrawn from the previous office action, mailed on 08/04/2020.
Rejections of the claims 1-12 under 35 U.S.C. 112(b)
Rejections of the claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Fiegener (US 2015/0130101)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meshorer et al. (US 2016/0303802).


[AltContent: arrow][AltContent: textbox (A nozzle (122))][AltContent: arrow][AltContent: textbox (A nozzle (122))][AltContent: arrow][AltContent: textbox (A hopper (108))]
    PNG
    media_image1.png
    414
    543
    media_image1.png
    Greyscale

Further, Meshorer et al. (US ‘802) disclose extruder system (10) can comprise a heatable elongated extrusion barrel 22 for holding the building material 102, a motor-driven rotating screw 20 mounted coaxially and rotatably in barrel 22 for forcing the building material through extrusion barrel 22, and a hollow tip 122 having a nozzle 12 through which the building material is extruded onto supporting platform 124 or onto a previously formed extruded layer. Upon rotation of screw 20 in barrel 22 an additive manufacturing building material is advanced in barrel 22 towards tip 122. (See paragraph [0074])

[AltContent: textbox (An auger (20))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A column (22))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    779
    207
    media_image2.png
    Greyscale

[AltContent: textbox (A 1st heating element (24))][AltContent: arrow][AltContent: textbox (A 2nd heating element (24))]
    PNG
    media_image3.png
    762
    321
    media_image3.png
    Greyscale


Moreover, Meshorer et al. (US ‘802) disclose system (10) can further comprise a feed hopper 108 for providing building material to extruder 10, and a heater 24 for heating the building material in extrusion barrel 22. The power to heater 24 is supplied by power line 25. (See paragraph [0075])
Furthermore, Meshorer et al. (US ‘802) teach the relative motion between extruder system 10 and platform 124 is controlled by controller 126 based on slice data received by controller 126 from computer 128. (See paragraph [0085])
	As to claim 1, Meshorer et al. (US ‘802) disclose a printer system, the system comprising: a hopper (108); a column (22) with a first end and a second end, the first end of the column in operative relationship with the hopper (108); a nozzle (122) at the second end of the column, wherein the nozzle (122) is configured to deposit melted plastic; a first heating element (24) in thermal ; an auger (20) within the column (22), wherein the auger (20) is configured to rotate within the column (22) to transport melted plastic from the first section of the column (22) to the nozzle (122) at the second end of the column; a second heating element (24) in thermal communication with the column (22) and configured to supply heat to a second section of the column (22) to increase a temperature of melted plastic as the auger transports melted plastic to the nozzle; and a controller (126), wherein the controller controls a position of the deposited melted plastic relative to a base (124) to form an object (104) on the base (124).
	Meshorer et al. (US ‘802) teach representative examples of modeling materials that can be extruded by extruder system 10, include, without limitation, a polymeric material, a wax material, a ceramic material, a metal, a metal alloy, composite material, material enforced by a fiber, such as, but not limited to, glass, carbon, wood, metal, and the like. (See paragraph [0079])
	As to claim 2, Meshorer et al. (US ‘802) discloses the hopper includes plastic pellets and the plastic pellets include one or more of high density polyethylene (HDPE), low density polyethylene (LDPE), polycarbonate (PC), polypropylene (PP), polystyrene (PS), acrylic, epoxy, and acetal. It should be noted that the subject matter of this claim is directed to the material or article worked upon and the material or article worked upon does not limit the apparatus claims. Please see MPEP 2115.
	Further, Meshorer et al. (US ‘802) disclose extruder system 10 optionally and preferably comprises a motor 30 for rotating the screw 20, preferably by means of a transmission gear 26, and an extruder controller 28 that controls the operations of screw 20 and other components of the extruder system (e.g., the elongated mechanical member). (See paragraph [0089])
	Further, Meshorer et al. (US ‘802) teach once tip 122 is accurately located above the starting point of the contour, controller 126 can signal extruder controller 28 to begin the extrusion process, in which case extruder gear 26), and retract rod 14 and/or tubular element 16 to allow the building material to exit nozzle 12 at an amount that is preselected for the starting point of the contour. While the contour is extruded, extruder controller 28 can vary the amount of extruded material, if desired. (See paragraph [0099])
	Therefore, as to claim 3, Meshorer et al. (US ‘802) disclose the auger is in mechanical communication with a gear box (26) and the gear box (26) controls a torque and rotations per minute (RPM) of the auger (20), wherein as to claim 4, the gear box (26) controls the torque of the auger in a range from 0 ftlb to 100 ftlb and the gear box (26) controls the rotations per minute (RPM) of the auger (20) in a range from 0 RPM to 100 RPM.
	As to claim 5, Meshorer et al. (US ‘802) teach the gear box (26) controls the RPM of the auger (20) to control a flow rate of melted plastic pellets from the nozzle (122).
	As to claim 6, Meshorer et al. (US ‘802) disclose the first heating element (24) is configured to heat the first section in a range from 45 degrees Fahrenheit to 450 degrees Fahrenheit.
	As to claim 12, Meshorer et al. (US ‘802) disclose the controller (126) controls a position of the deposited melted plastic in three dimensions relative to the base (124) to position melted plastic at a z-axis position within a previously deposited melted plastic layer.

Claims 1-2 and 6-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coulter (US 2020/0147863).
Coulter (US ‘863) disclose an additive manufacturing system (100a, 100b) with tunable material properties comprising a shear rate tuning mechanism 110 for the micro-precision extrusion system 100b is similar to that of the fused deposition system 100a, except that the adjustable rotation device is the extrusion screw 122 and the adjustable rotation rate thereof which may be controlled to increase or decrease the flow speed at which the object material is delivered through the system; and moveable segments 142 [AltContent: textbox (A hopper (102b))]circumferential molecular orientation on the object material. (See paragraph [AltContent: arrow][AltContent: arrow][AltContent: arrow][0043])
[AltContent: arrow][AltContent: textbox (An auger (122))]
    PNG
    media_image4.png
    420
    614
    media_image4.png
    Greyscale

Coulter (US ‘863) teaches the size of the gap or cross-sectional dimension of the channels 140a, 140b, and 140c decreases as the moveable segments 142 and 144 are moved longitudinally away from the nozzle 106b, thereby increasing the shear rate imposed on the object material from channel 140a to channel 140c. The size of the gap or cross-sectional dimension of the channels 140d, 140e, and 140f decreases as the moveable segments 142 and 144 are moved laterally toward one another, thereby increasing the shear rate imposed on the object material from channel 140d to channel 140f This allows for precise control over the duration and the amount of shear that is applied to the polymer. (See paragraph [0043])
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd heating element comprising a 1st heater, a 2nd heater, a 3rd heater.)][AltContent: arrow][AltContent: textbox (A controller controls a position of the deposited melted plastic relative to a base (108).)][AltContent: arrow][AltContent: textbox (A 1st heating element)][AltContent: arrow][AltContent: textbox (A nozzle (106b))]
    PNG
    media_image5.png
    845
    619
    media_image5.png
    Greyscale

Furthermore, Coulter (US ‘863) discloses the nozzles 106a, 106, which can rotate at varying set of speeds allows for added variation to the shear rate imposed on the object material, thereby controlling rheological properties, temporal pressures, temperatures, and strain rates imposed on the object material, that in turn directly impact molecular orientation evolution, relaxation dynamics, crystallization kinetics during the additive manufacturing process of the present invention. It will also allow for a control over filler orientation to control short fiber orientation by adjusting the nozzle rotational speed relative to the extrusion speed or flow rate. This also allows for controlling the melt viscosity, such that the diameter of the deposited strand of the object material can be set, regardless of the speed of the x-y plane speed of the deposition. (See paragraph [0044])
	Moreover, Coulter (US ‘863) teaches the temperature control mechanism 112 for the micro-precision extrusion system 100b may be configured such that as the object material progresses toward higher melting point polymers, 
	Therefore, as to claim 1, Coulter (US ‘863) discloses a printer system, the system comprising: a hopper (102b); a column with a first end and a second end, the first end of the column in operative relationship with the hopper (102b); a nozzle (106b) at the second end of the column, wherein the nozzle (106b) is configured to deposit melted plastic; a first heating element in thermal communication with the column and configured to supply heat to a first section of the column sufficient to melt plastic within the first section of the column; an auger (122) within the column, wherein the auger (122) is configured to rotate within the column to transport melted plastic from the first section of the column to the nozzle at the second end of the column; a second heating element in thermal communication with the column and configured to supply heat to a second section of the column to increase a temperature of melted plastic as the auger (122) transports melted plastic to the nozzle; and a controller, wherein the controller controls a position of the deposited melted plastic relative to a base (108) to form an object on the base (108).
	Further, Coulter (US ‘863) teaches through this enhancement, materials, such as recycled polymers, may also be enhanced approaching that of first-generation polymers processed via conventional 3D printing processes. The system 100 is particularly beneficial for customizing objects that are polymers or polymer based, such as polymer composites or polymers with fillers. (See paragraph [0027])
	As to claim 2, Coulter (US ‘863) discloses the hopper includes plastic pellets and the plastic pellets include one or more of high density polyethylene (HDPE), low density polyethylene (LDPE), polycarbonate (PC), polypropylene (PP), polystyrene (PS), acrylic, epoxy, and acetal. It should be noted that the subject matter of this claim is directed to the material or article worked upon and the material or article worked upon does not limit the apparatus claims. Please see MPEP 2115.

	As to claim 6, Coulter (US ‘863) teach the first heating element is configured to heat the first section in a range from 45 degrees Fahrenheit to 450 degrees Fahrenheit.
	As to claim 7, Coulter (US ‘863) disclose the second heating element includes a first heater, a second heater and a third heater wherein: the first heater is in thermal communication with the column and configured to supply heat to a first area of the column within the second section of the column, wherein the first heater is set to a first temperature; the second heater is in thermal communication with the column and configured to supply heat to a second area of the column within the second section of the column, wherein the second heater is set to a second temperature; the third heater is in thermal communication with the column and configured to supply heat to a third area of the column within the second section of the column, wherein the third heater is set to a third temperature.
	As to claim 8, Coulter (US ‘863) teach the third temperature is greater than the second temperature and the second temperature is greater than the first temperature.
	As to claim 9, Coulter (US ‘863) disclose the third temperature is 350 degrees Fahrenheit, the second temperature is 300 degrees Fahrenheit, and the first temperature is 250 degrees Fahrenheit.
	As to claim 10, Coulter (US ‘863) teach fans positioned to provide cooling to melted plastic pellets deposited on the base.
	As to claim 11, Coulter (US ‘863) disclose the nozzle (106b) includes a beveled end and the nozzle (106b) is attached to the second end of the column at an angle from 0 to 45 degrees from vertically in line with the column.
12, Coulter (US ‘863) teach the controller controls a position of the deposited melted plastic in three dimensions relative to the base to position melted plastic at a z-axis position within a previously deposited melted plastic layer.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 2018/0126636) disclose a 3D printer head of ejecting a multi-molding melt, the 3D printer head comprising: a filament supply unit supplying the molding filament; a pellet supply unit supplying the molding pellets; a nozzle pipe in which a penetration portion is provided therein in a longitudinal direction, the molding pellets are supplied from the pellet supply unit, and the molding pellets move; a rotary screw which is disposed in the penetration portion of the nozzle pipe, advances the molding pellets to one end of the nozzle pipe 32 by rotation, and has a filament supply path through which the molding filament is supplied, which is formed therein in a longitudinal direction; a heating portion which melts the molding pellets and the molding filament by heating the nozzle pipe to form the multi-molding melt; and a nozzle tip which is connected to one end of the nozzle pipe and ejects the molding melt.
Womer (US 2017/0291364) disclose a single screw micro-extruder for a 3D printer includes a feed chamber with an opening for receiving solid plastic pellets. An extrusion barrel extends from the feed chamber and has an inner conically shaped bore between input and output ends. The bore has a mouth at the input end and an exit opening at the output end with a melt section therebetween. A rotatable screw is attached to a torque drive of the printer, and extends through the feed chamber and conical bore of the barrel.
Boyd, IV et al. (US 2017/0217088) disclose an apparatus comprising: a. an extruder for extruding cellular matrix structure components, the extruder further comprising a nozzle body comprising: (i) an extrudate pathway extending to an extrudate orifice in the nozzle body; and (ii) a coolant pathway 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743
03/12/2021